Order entered May 9, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00855-CR

                    AARON RAYSHAN WELLS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F19-75986-K

                                     ORDER

      Before the Court are appellant’s May 3, 2022 motions to (1) supplement the
clerk’s record and (2) extend the time to file his brief. We GRANT the motions.
We ORDER Dallas County District Clerk Felicia Pitre to file, WITHIN
FOURTEEN DAYS OF THE DATE OF THIS ORDER, a supplemental clerk’s
record with all of the pass slips in trial court cause number F19-75986-K.
      We GRANT appellant’s third motion for an extension of time to file his
brief and ORDER appellant’s brief due by May 31, 2022.
                                             /s/   ERIN A. NOWELL
                                                   JUSTICE